unanimously affirmed, with costs. Memorandum: The State appeals from a judgment of the Court of Claims which awarded respondent $267,620, with interest, for damages sustained as the result of a highway appropriation. The State challenges only the consequential damages awarded. It contends that the trial court incorrectly downgraded the easterly part of the subject premises from a highest and best use of industrial before the appropriation to limited industrial after the appropriation because of a loss of suitable access. The Trial Judge found upon sufficient evidence that after the appropriation and the construction of Route 481, the easterly part of the claimant’s premises could be reached only by a circuitous route of several miles over secondary roads subject to spring flooding and maximum vehicle weight limitations and by traversing residentially developed areas. These factors made access for the unlimited industrial development potential which the parcel had before appropriation impossible after appropriation and the court properly awarded consequential damages for that loss of suitable access (see Priestly v State of New York, 23 NY2d 152, 155). (Appeal from judgment of Court of Claims— appropriation.) Present.—Cardamone, J. P., Simons, Mahoney, Dillon and Goldman, JJ.